     Case: 5:20-cv-00315-KKC Doc #: 7 Filed: 07/29/20 Page: 1 of 1 - Page ID#: 30




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION at LEXINGTON

TODD HAMMOND,
       Plaintiff,                                     Civil Action No. 5: 20-315-KKC

V.                                                             JUDGMENT

WARDEN FRANCISCO J. QUINTANA, et al.,
       Defendants.


                                     *** *** *** ***

        Consistent with the Memorandum Opinion and Order entered this date, and pursuant to

Rule 58 of the Federal Rules of Civil Procedure, it is hereby ORDERED and ADJUDGED as

follows:

        1.      Plaintiff’s Complaint [R. 1] is DISMISSED WITHOUT PREJUDICE.

        2.      This action is DISMISSED and STRICKEN from the Court’s docket.

        3.      This is a FINAL and APPEALABLE Judgment and there is no just cause for

                delay.

        Dated July 29, 2020
